
	

111 HR 290 IH: Unemployment Insurance Modernization Act
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 290
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for special transfers of funds to States to
		  promote certain improvements in State unemployment compensation
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance Modernization
			 Act.
		2.Special transfers for
			 unemployment compensation modernization
			(a)In
			 generalSection 903 of the
			 Social Security Act (42 U.S.C. 1103) is amended by adding at the end the
			 following:
				
					(f)Special transfers in fiscal years 2009, 2010, and 2011 for
		  modernization(1)(A)In addition to any other
				amounts, the Secretary of Labor shall provide for the making of unemployment
				compensation modernization incentive payments (hereinafter incentive
				payments) to the accounts of the States in the Unemployment Trust Fund,
				by transfer from amounts reserved for that purpose in the Federal unemployment
				account, in accordance with succeeding provisions of this subsection.
							(B)The maximum incentive payment allowable
				under this subsection with respect to any State shall, as determined by the
				Secretary of Labor, be equal to the amount obtained by multiplying
				$7,000,000,000 by the same ratio as would apply under subsection (a)(2)(B) for
				purposes of determining such State’s share of any excess amount (as described
				in subsection (a)(1)) that would have been subject to transfer to State
				accounts, as of October 1, 2008, under the provisions of subsection (a).
							(C)Of the maximum incentive payment
				determined under subparagraph (B) with respect to a State—
								(i)one-third shall be transferred to the
				account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (2); and
								(ii)the remainder shall be transferred to
				the account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (3).
								(2)The State law of a State meets the
				requirements of this paragraph if such State law—
							(A)uses a base period that includes the
				most recently completed calendar quarter before the start of the benefit year
				for purposes of determining eligibility for unemployment compensation;
				or
							(B)provides that, in the case of an
				individual who would not otherwise be eligible for unemployment compensation
				under the State law because of the use of a base period that does not include
				the most recently completed calendar quarter before the start of the benefit
				year, eligibility shall be determined using a base period that includes such
				calendar quarter.
							(3)The State law of a State meets the
				requirements of this paragraph if such State law includes provisions to carry
				out at least 2 of the following subparagraphs:
							(A)An individual shall not be denied
				regular unemployment compensation under any State law provisions relating to
				availability for work, active search for work, or refusal to accept work,
				solely because such individual is seeking only part-time (and not full-time)
				work, except that the State law provisions carrying out this subparagraph may
				exclude an individual if a majority of the weeks of work in such individual’s
				base period do not include part-time work.
							(B)An individual shall not be
				disqualified from regular unemployment compensation for separating from
				employment if that separation is for any compelling family reason. For purposes
				of this subparagraph, the term compelling family reason means the
				following:
								(i)Domestic violence, verified by such
				reasonable and confidential documentation as the State law may require, which
				causes the individual reasonably to believe that such individual’s continued
				employment would jeopardize the safety of the individual or of any member of
				the individual’s immediate family (as defined by the Secretary of
				Labor).
								(ii)The illness or disability of a
				member of the individual’s immediate family (as defined by the Secretary of
				Labor).
								(iii)The need for the individual to
				accompany such individual’s spouse—
									(I)to a place from which it is impractical
				for such individual to commute; and
									(II)due to a change in location of the
				spouse’s employment.
									(C)Weekly unemployment compensation is
				payable under this subparagraph to any individual who is unemployed (as
				determined under the State unemployment compensation law), has exhausted all
				rights to regular unemployment compensation under the State law, and is
				enrolled and making satisfactory progress in a State-approved training program
				or in a job training program authorized under the Workforce Investment Act of
				1998. Such programs shall prepare individuals who have been separated from a
				declining occupation, or who have been involuntarily and indefinitely separated
				from employment as a result of a permanent reduction of operations at the
				individual’s place of employment, for entry into a high-demand occupation. The
				amount of unemployment compensation payable under this subparagraph to an
				individual for a week of unemployment shall be equal to the individual’s
				average weekly benefit amount (including dependents’ allowances) for the most
				recent benefit year, and the total amount of unemployment compensation payable
				under this subparagraph to any individual shall be equal to at least 26 times
				the individual’s average weekly benefit amount (including dependents’
				allowances) for the most recent benefit year.
							(D)Dependents' allowances are provided, in the
				case of any individual who is entitled to receive regular unemployment
				compensation and who has any dependents (as defined by State law), in an amount
				equal to at least $15 per dependent per week, subject to any aggregate
				limitation on such allowances which the State law may establish (but which
				aggregate limitation on the total allowance for dependents paid to an
				individual may not be less than $50 for each week of unemployment or 50 percent
				of the individual's weekly benefit amount for the benefit year, whichever is
				less).
							(4)(A)Any State seeking an incentive payment
				under this subsection shall submit an application therefor at such time, in
				such manner, and complete with such information as the Secretary of Labor may
				within 60 days after the date of the enactment of this subsection prescribe
				(whether by regulation or otherwise), including information relating to
				compliance with the requirements of paragraph (2) or (3), as well as how the
				State intends to use the incentive payment to improve or strengthen the State’s
				unemployment compensation program. The Secretary of Labor shall, within 30 days
				after receiving a complete application, notify the State agency of the State of
				the Secretary’s findings with respect to the requirements of paragraph (2) or
				(3) (or both).
							(B)(i)If the Secretary of
				Labor finds that the State law provisions (disregarding any State law
				provisions which are not then currently in effect as permanent law or which are
				subject to discontinuation) meet the requirements of paragraph (2) or (3), as
				the case may be, the Secretary of Labor shall thereupon make a certification to
				that effect to the Secretary of the Treasury, together with a certification as
				to the amount of the incentive payment to be transferred to the State account
				pursuant to that finding. The Secretary of the Treasury shall make the
				appropriate transfer within 7 days after receiving such certification.
								(ii)For purposes of clause (i), State
				law provisions which are to take effect within 12 months after the date of
				their certification under this subparagraph shall be considered to be in effect
				as of the date of such certification.
								(C)(i)No certification of compliance with the
				requirements of paragraph (2) or (3) may be made with respect to any State
				whose State law is not otherwise eligible for certification under section 303
				or approvable under section 3304 of the Federal Unemployment Tax Act.
								(ii)No certification of compliance with
				the requirements of paragraph (3) may be made with respect to any State whose
				State law is not in compliance with the requirements of paragraph (2).
								(iii)No application under subparagraph (A) may
				be considered if submitted before the date of the enactment of this subsection
				or after the latest date necessary (as specified by the Secretary of Labor) to
				ensure that all incentive payments under this subsection are made before
				October 1, 2011.
								(5)(A)Except as provided in subparagraph (B), any
				amount transferred to the account of a State under this subsection may be used
				by such State only in the payment of cash benefits to individuals with respect
				to their unemployment (including for dependents’ allowances and for
				unemployment compensation under paragraph (3)(C)), exclusive of expenses of
				administration.
							(B)A
				State may, subject to the same conditions as set forth in subsection (c)(2)
				(excluding subparagraph (B) thereof, and deeming the reference to
				subsections (a) and (b) in subparagraph (D) thereof to include
				this subsection), use any amount transferred to the account of such State under
				this subsection for the administration of its unemployment compensation law and
				public employment offices.
							(6)Out of any money in the Federal
				unemployment account not otherwise appropriated, the Secretary of the Treasury
				shall reserve $7,000,000,000 for incentive payments under this subsection. Any
				amount so reserved shall not be taken into account for purposes of any
				determination under section 902, 910, or 1203 of the amount in the Federal
				unemployment account as of any given time. Any amount so reserved for which the
				Secretary of the Treasury has not received a certification under paragraph
				(4)(B) by the deadline described in paragraph (4)(C)(iii) shall, upon the close
				of fiscal year 2011, become unrestricted as to use as part of the Federal
				unemployment account.
						(7)For purposes of this subsection, the
				terms benefit year, base period, and
				week have the respective meanings given such terms under section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
				U.S.C. 3304 note).
						(g)Special transfer in fiscal year 2009 for
		  administration(1)In addition to any other amounts, the
				Secretary of the Treasury shall transfer from the employment security
				administration account to the account of each State in the Unemployment Trust
				Fund, within 30 days after the date of the enactment of this subsection, the
				amount determined with respect to such State under paragraph (2).
						(2)The amount to be transferred under
				this subsection to a State account shall (as determined by the Secretary of
				Labor and certified by such Secretary to the Secretary of the Treasury) be
				equal to the amount obtained by multiplying $500,000,000 by the same ratio as
				determined under subsection (f)(1)(B) with respect to such State.
						(3)Any amount transferred to the account
				of a State as a result of the enactment of this subsection may be used by the
				State agency of such State only in the payment of expenses incurred by it
				for—
							(A)the administration of the provisions
				of its State law carrying out the purposes of subsection (f)(2) or any
				subparagraph of subsection (f)(3);
							(B)improved outreach to individuals who
				might be eligible for regular unemployment compensation by virtue of any
				provisions of the State law which are described in subparagraph (A);
							(C)the improvement of unemployment
				benefit and unemployment tax operations, including responding to increased
				demand for unemployment compensation; and
							(D)staff-assisted reemployment services
				for unemployment compensation
				claimants.
							.
			(b)RegulationsThe
			 Secretary of Labor may prescribe any regulations, operating instructions, or
			 other guidance necessary to carry out the amendment made by subsection
			 (a).
			
